Herbert R. Brown, J.,
dissenting. As the majority acknowledges, the defendant-appellee entered his guilty plea to a lesser charge after being misled on the number of years he would have to serve before being eligible for parole if convicted on the charge in the indictment.
Upon discovery of the error, defendant-appellee sought to withdraw his guilty plea. The motion to withdraw was made before the trial judge had imposed a sentence. The trial judge refused to allow defendant-appellee to withdraw his guilty plea.
In reversing a unanimous decision by the Franklin County Court of Appeals, the majority states, “The trial court considered Xie’s [the defendant-appellee’s] contention at that time, and was not convinced that the misinformation justified vacation of the plea.”
“We decline to second-guess the trial court’s finding on this question,” the majority adds.
The problem is that the trial court in exercising its discretion applied an incorrect legal standard. It is fine to accord judicial discretion to trial judges, *529but not when the factual determination is predicated on an erroneous reading of the law that controls the determination to which “judicial discretion” is being accorded.
The trial court’s opinion, denying the motion to withdraw, is based upon the misconception that the defendant had to demonstrate manifest injustice in order to withdraw his plea.
The manifest injustice standard governs postsentence plea withdrawals. Where, as here, the motion to withdraw came before sentence, that motion should be freely allowed and treated with liberality. Barker v. United States (C.A.10, 1978), 579 F.2d 1219, 1223; Eastlake v. DeNiro (1984), 21 Ohio App.3d 102, 21 OBR 109, 487 N.E.2d 324; Crim.R. 32.1. The majority recognizes that “manifest injustice” was an improper standard. But the majority goes on to uphold the discretionary decision of a trial judge whose discretion was exercised under the misapprehension that “manifest injustice” was the applicable standard.
Had the trial judge applied the “freely allowed” standard instead of the “manifest injustice” standard he might well have granted the defendantappellee’s motion. Thus the majority’s declination “to second-guess the trial court’s finding” begs the question. The majority, to put it bluntly, has missed the issue which was presented to us: the issue upon which this case was decided (unanimously) by the Franklin County Court of Appeals.
The majority attempts to slide by the issue presented by stating that there is no evidence that the trial judge used the improper “manifest injustice” standard rather than the “freely allowed” standard. A reading of the trial court’s opinion, however, belies this conclusion.
The trial judge began his analysis by observing, “Although defendant technically had not been sentenced * * *[,] [t]he sentence was clear [to the defendant]: 15 years to life imprisonment.” (Emphasis added.) The trial judge evidently viewed the defendant’s motion to withdraw as essentially (if not technically) a postsentence motion because the defendant’s sentence was definite.
After reviewing the circumstances of the defendant’s plea and motion to withdraw, the trial judge concluded, “the Court finds no constitutional or criminal rule due process violations that mandate withdrawal of defendant’s plea of guilty. * * *” (Emphasis added.) Requiring a defendant to show “constitutional or criminal due process violations” mandating withdrawal of the guilty plea is the same as requiring the defendant to show a “manifest injustice.” The standard applied by the trial judge is a far cry from the “freely allowed” standard which Crim.R. 32.1 and Barker, supra, require *530where the motion to withdraw is made prior to sentencing. I would affirm the decision of the court of appeals.
Moyer, C.J., concurs in the foregoing dissenting opinion.